Citation Nr: 0938694	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO. 03-26 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for prostatitis, 
including as secondary to the service-connected diabetes 
mellitus.

2. Entitlement to an effective date earlier than May 8, 2001, 
for an award of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 through 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. The case is now before the Board for 
appellate review.


FINDINGS OF FACT

1. The clinical evidence fails to show a current diagnosis of 
prostatitis.

2. The Veteran's original claim for service connection for 
type II diabetes mellitus was received in November 1973, and 
denied by an unappealed rating decision of March 1974.

3. There was no claim for service connection for diabetes 
mellitus pending on May 3, 1989, and no evidence that may be 
considered a formal or informal claim prior to the May 8, 
2001, liberalizing law.


CONCLUSIONS OF LAW

1. The Veteran does not have prostatitis that was either 
incurred in service or is due to a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a), 3.310(a) (2008).

2. The criteria for an effective date earlier than May 8, 
2001, for the grant of service connection for type II 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 5107, 
5110, 7104 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection  

The Veteran is seeking service connection for prostatitis, 
which he contends is secondary to his service connected 
diabetes mellitus. Generally, for service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 
346 (1999). Under 38 C.F.R. § 3.310(a), service connection 
may also be granted on a secondary basis for a disability 
that is proximately due to a service-connected disability.

In this case, the Veteran's claim fails on both a direct and 
secondary basis, because the medical evidence does not 
establish a current diagnosis of prostatitis.

In June 2002, a VA outpatient treatment report notes that 
prior prostate needle biopsy was negative for prostatitis. A 
July 2002 VA outpatient urology note shows past medical 
history as including prostatitis. Outpatient records show 
continued treatment and testing related to the prostate, 
which eventually culminated in the diagnosis and treatment of 
prostate cancer. See February 2004 records from Dr. Levinson. 
September 2003 VA outpatient records specifically note that 
testing was negative for prostatitis. The May 2004 VA/QTC 
examination assesses the residual disabilities related to 
diabetes, which do not include any mention of prostatitis. 
However, a May 2004 private hospital pathology report shows a 
diagnosis of chronic prostatitis. See St. Joseph's Hospital 
of Atlanta report. The July 2005 QTC examination clearly 
diagnoses adenocarcinoma of the prostate, but makes no 
mention of prostatitis. The outpatient records largely follow 
the Veteran's prostate cancer and his status post-
prostatectomy. A May 2006 statement from his private 
physician summarizes his condition as prostate cancer with a 
residual incontinence problem. See May 2006 Miller letter. 
The most recent VA outpatient records are entirely negative 
as to a diagnosis of prostatitis.

Thus, over the course of this appeal, there is one clinical 
record showing prostatitis, which was more than five years 
ago. More recent records continuously show the Veteran 
without a diagnosis of prostatitis. 

The Board does not dispute the continual treatment related to 
adenocarcinoma of the prostate. This condition, however, is 
already service connected. The Veteran is seeking a separate 
service connection rating for prostatitis, but the evidence 
does not support that such a rating is warranted. The 
clinical medical evidence largely suggests that there is no 
diagnosis of prostatitis. The recent clinical evidence 
clearly shows that there has been no treatment for the 
condition in at least the past five years. A current 
diagnosis of prostatitis has simply not been established by 
the evidence of record. While the Veteran clearly believes 
that he has this diagnosis, such a suggestion by either the 
Veteran or his representative is not sufficient medical 
evidence of a clinical diagnosis of prostatitis. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence showing a 
current diagnosis of prostatitis is required for service 
connection. Without such evidence, service connection is not 
warranted.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
There is simply no basis upon which to grant the Veteran's 
claim.

Effective Date

The Veteran is seeking an effective date prior to May 8, 
2001, for his service connected diabetes mellitus. Section 
5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."

With respect to earlier effective date claims for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, VA has issued special regulations to 
implement orders of a United States district court in the 
class action of Nehmer v. United States Department of 
Veteran's Affairs. 
38 C.F.R. § 3.816 (2009). See Nehmer v. U.S. Veterans Admin., 
32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. 
Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer 
II); Nehmer et al v. Veterans Admin. of the Gov't of the U. 
S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam Veteran who has a covered herbicide disease. 38 
C.F.R. § 38 C.F.R. § 3.816(b)(1)(i) (2009). The term covered 
herbicide diseases includes type II diabetes mellitus. 
38 C.F.R. § 3.816(b)(2)(i) (2009). This regulation applies to 
claims for disability compensation for the covered herbicide 
disease that were either pending before VA on May 3, 1989, or 
were received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease. 38 C.F.R. § 
3.816(c) (2009).

Diabetes mellitus, type II, was included as a presumptive 
Agent Orange disease under 38 C.F.R. § 3.309(e), which was 
made effective by VA as of July 9, 2001. The legislation was 
then made retroactive by the United States Court of Appeals 
for the Federal Circuit back to May 8, 2001. See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002). Accordingly, if the Veteran's claim was received 
between May 3, 1989 and May 8, 2001, the effective date must 
be the date of the claim. Otherwise, the effective date of 
the award will be determined in accordance with § 3.114, 
which addresses effective dates when service connection has 
been granted based on a liberalizing change in the law (i.e. 
the inclusion of type II diabetes mellitus as a disease 
formally associated with exposure to herbicide agents).

Under 38 C.F.R. § 3.114, an effective date one year prior to 
the date of the Veteran's claim may be awarded when the 
evidence shows that the Veteran met all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing law or VA issue (May 8, 2001) and that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement. 
38 C.F.R. § 3.114. The eligibility criteria include a 
diagnosis of the claimed disorder.

In this case, the Veteran contends that he is entitled to an 
effective date prior to May 8, 2001 for the award of service 
connection for his type II diabetes mellitus. The service 
treatment records reflects that he was first diagnosed with 
type II diabetes mellitus in service. See February 1972 
service treatment record.

The Veteran originally filed a claim for entitlement to 
service connection for type II diabetes mellitus in November 
1973, which was denied by way of the March 1974 rating 
decision. The denial was on the basis that, while diabetes 
was diagnosed in service, there was no evidence of the 
existence of the disease at the time of the claim. This 
decision was not appealed and there is no evidence of 
treatment for diabetes until the VA outpatient records in 
2001. There was no indication of a request of service 
connection for diabetes mellitus at any time after the March 
1974 denial. 38 C.F.R. §§ 3.151(a), 3.155(a) (2008).

As referenced above, VA issued regulations creating a 
presumption of service connection for diabetes mellitus, type 
II, effective May 8, 2001. 
66 Fed. Reg. 23,166. Because the Veteran did not have a claim 
for service connection for diabetes mellitus pending between 
May 3, 1989, and May 8, 2001, Nehmer is inapplicable to the 
instant case, and therefore the effective date cannot be 
earlier than the effective date of the liberalizing law, May 
8, 2001, and cannot be retroactive for more than one year 
from the date of application. 
38 U.S.C.A. § 5110(g) (West 2002); McCay v. Brown, 9 Vet. 
App. 183 (1996), 
aff'd by 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. § 3.114 
(2008). The RO established service connection for type II 
diabetes mellitus as a disease presumed to be due to exposure 
to herbicide or Agent Orange and established the effective 
date of the award as May 8, 2001 in accord with 38 C.F.R. § 
3.114(a)(3). 
See also Liesegang, 312 F.3d 1368.

The Board acknowledges the Veteran's contention that the 
effective date of his diabetes mellitus service connection 
grant should correspond to the date he was first diagnosed 
with the disease. However, no claim for service connection 
for diabetes mellitus was pending on May 3, 1989, or received 
prior to the date of the liberalizing regulation, May 8, 
2001, and there are no prior documents that can be construed 
as a claim for service connection for type II diabetes 
mellitus within one year of the date of the liberalizing law. 
Although he was diagnosed with the disease prior to May 8, 
2001, the effective date of service connection is determined 
by the date he filed his claim with VA, and with application 
of 38 C.F.R. § 3.114(a)(3), which allows an effective date 
for no more than one year prior to the date of receipt of the 
Veteran's claim. Accordingly, an effective date prior to May 
8, 2001, is not warranted.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
notice should be provided to a claimant before the initial RO 
decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran several letters in informing him of what 
was necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf. 
See May 2004, September 2006, and October 2007 letters to the 
Veteran. These letters satisfied the requirements of 38 
C.F.R. § 3.159(b)(1), as well as the requirements of Dingess 
v. Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date. VA's duty to 
notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, 
his service treatment records, post-service private and VA 
treatment records, and the January 2006 Travel Board Hearing 
transcript are of record. The Veteran has not notified VA of 
any additional relevant evidence.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim for service connection for prostatitis. 
However, the evidence fails to establish treatment for or a 
current diagnosis of prostatitis, such that a nexus opinion 
between service and the disorder at issue is not possible. 
This warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). As current medical records 
provide no basis to grant this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the prerequisites of McLendon are not 
apparent in this case.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for prostatitis is denied.

An effective date earlier than May 8, 2001, for service 
connection for type II diabetes mellitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


